UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: NRDC ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 26-0500600 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 3 Manhattanville Road, Purchase, NY 10577 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 272-8067 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Units, each consisting of one share of Common Stock American Stock Exchange and one Warrant Common Stock, par value $0.0001 per share American Stock Exchange Common Stock Purchase Warrants American Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(a) of the Act.YesoNo x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. Large Accelerated FileroAccelerated FileroNon-Accelerated Filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesxNo o The aggregate market value of the voting and non‑voting common equity held by non‑affiliates of the registrant, based on the closing price as of March 31, 2008 of the registrant’s Units, each consisting of one share of the registrant’s common stock and one warrant exercisable for an additional share of common stock, was approximately The number of outstanding shares of the registrant’s common stock on March 31, 2008 was 51,750,000 shares. DOCUMENTS INCORPORATED BY REFERENCE:None TABLE OF CONTENTS PART I 2 Item 1. Business 2 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 34 Item 2. Properties 35 Item 3. Legal Proceedings 35 PARTII 35 Item 4. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchasers of Equity Securities 35 Item 5. Selected Financial Data 36 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Item 7. Quantitative and Qualitative Disclosures About Market Risk 39 Item 8. Financial Statements and Supplementary Data 40 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 52 Item 9A. Controls and Procedures 52 Item 9B. Internal Control Over Financial Reporting 52 PART III 53 Item 10. Directors, Executive Officers and Corporate Governance 53 Item 11. Executive Compensation 56 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 Item 13. Certain Relationships and Related Transactions, and Director Independence 57 Item 14. Principal Accountant Fees and Services 58 Item 15. Exhibits and Financial Statement Schedules 59 FORWARD LOOKING STATEMENTS The Securities and Exchange Commission, or SEC, encourages companies to disclose forward-looking information so that investors can better understand a company’s future prospects and make informed investment decisions.This report contains such “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, or Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or Exchange Act. Words such as “anticipates,” “estimates,” “expects,” “projects,” “intends,” “plans,” “believes” and words and terms of similar substance used in connection with any discussion of future operating or financial performance identify forward-looking statements. We claim the protection of the safe harbor for forward-looking statements provided in the Private Securities Litigation Reform Act of 1995.These statements may be made directly in this report and include, but are not limited to, statements about future financial and operating results and performance, statements about our plans, objectives, expectations and intentions with respect to future operations, and other statements that are not historical facts. These forward-looking statements are based upon the current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are difficult to predict and generally beyond our control.In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change.Actual results may differ materially from the anticipated results discussed in these forward-looking statements.These forward-looking statements include, without limitation, statements regarding our: • expectations regarding competition for Business Combination opportunities; • beliefs regarding the types of businesses that we can purchase with the funds in the Trust Account; • expectations regarding the prioritization of the fiduciary duties of our executive officers and directors with respect to the allocation of business opportunities and the consummation of any Business Combination; • expectations regarding the involvement of our executive officers following a Business Combination; • estimate regarding the operating expenses of our business before and after the consummation of an initial Business Combination and our expectation that we may require additional financing to fund the operations or growth of the target business or businesses; • expectations regarding the waiver of any right, title, interest or claim of any kind in or to any monies held in the Trust Account by all vendors, prospective target businesses or other entities we do business with; • belief that we will have sufficient funds to operate for at least until we are required to dissolve, assuming that an initial Business Combination is not consummated prior to that time; • expectations regarding the timing of generating any revenues; • expectations regarding the trading of the units, common stock and warrants on the American Stock Exchange; • intention to make liquidating distributions to our stockholders as soon as reasonably possible if we have not consummated our initial Business Combination and we are obligated to terminate our corporate existence on October23, 2009, assuming that an initial Business Combination is not consummated prior to that time; and • plan to seek stockholder approval before we consummate our initial Business Combination. These forward-looking statements reflect our current views about future events and are subject to risks, uncertainties and assumptions.We wish to caution readers that certain important factors may have affected and could in the future affect our actual results and could cause actual results to differ significantly from those expressed in any forward-looking statement. We caution you not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section.Except to the extent required by applicable law or regulation, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this filing or to reflect the occurrence of unanticipated events. PART I Item 1.Business Introduction We are a blank check company formed for the purpose of acquiring, through a merger, capital stock exchange, stock purchase, asset acquisition or other similar Business Combination, one or more assets or control of one or more operating businesses, which we refer to as our “initial Business Combination.”We were incorporated under Delaware law on July10, 2007.We were formed for the purpose of acquiring a business through a Business Combination.Since our initial public offering, our activities have been limited to identifying and evaluating prospective acquisition targets. The registration statement for the Company’s initial public offering (the “Offering”) was declared effective on October17, 2007 (the “Effective Date”).The Company consummated the Offering on October23, 2007, and received net proceeds of approximately $384,000,000 from the issue and sale of 41,400,000 of its units, comprising one share of common stock of the Company and one warrant to purchase one share of common stock of the Company, and also received $8,000,000 of proceeds from the private placement (“the Private Placement”) of 8,000,000 warrants to NRDC Capital Management, LLC (the “Sponsor”).The warrants sold in the Private Placement are identical to the warrants sold in the Offering as part of the units, except that the warrants sold in the private placement are not subject to redemption and are subject to certain restrictions on transfer. Substantially all of the net proceeds of the Offering are intended to be generally applied toward consummating a Business Combination with an operating business (“Business Combination”).There is no assurance that the Company will be able to successfully affect a Business Combination.Upon the closing of the Offering and Private Placement, $406,456,881 including $14,490,000 of the underwriters’ discounts and commissions as described in Note 3,was placedin a trust account (“Trust Account”) and invested in United States “government securities” within the meaning of Section2(a)(16) of the Investment Company Act of 1940 having a maturity of 180 days or less or in money market funds meeting conditions under Rule2a-7 promulgated under the Investment Company Act of 1940 until the earlier of (i)the consummation of the Company’s initial Business Combination and (ii)the liquidation of the Company.The placing of funds in the Trust Account may not protect those funds from third party claims against the Company.Although the Company will seek to have all vendors, providers of financing, prospective target businesses or other entities it engages, execute agreements with the Company waiving any right, title, interest or claim of any kind in or to any monies held in the Trust Account, there is no guarantee that they will execute such agreements.NRDC Capital Management, LLC and the Company’s executive officers have agreed that they will be liable under certain circumstances to ensure that the proceeds in the Trust Account are not reduced by the claims of target businesses or vendors, providers of financing, service providers or other entities that are owed money by the Company for services rendered to or contracted for or 2 products sold to the Company.There can be no assurance that they will be able to satisfy those obligations.The net proceeds not held in the Trust Account may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses.Additionally, up to an aggregate of $2,700,000 of interest earned on the Trust Account balance may be released to the Company to fund working capital requirements and additional funds may be released to fund tax obligations.As of December 31, 2007, there was $409,813,737 held in the Trust Account, including accrued interest income of $3,356,856. Since the completion of the Offering, we have focused our efforts on identifying businesses that operate within the U.S. and Europe across various industries including but not limited to the following:retail, real estate, gaming and lodging, restaurant, self-storage, grocery, and convenience stores.While our primary focus is upon target businesses incorporated in the United States, we may consider target businesses incorporated in any geographical region. While we may seek to consummate Business Combinations with more than one target business, our initial Business Combination must be with one or more operating businesses whose fair market value is at least equal to 80% of the balance in the Trust Account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such acquisition.The actual amount of consideration which we will be able to pay for the initial Business Combination will depend on whether we choose, and are able, to pay a portion of the initial Business Combination consideration with shares of our common stock or to finance a portion or all of the consideration by issuing debt or equity securities or incurring indebtedness.No financing arrangements have been entered into or contemplated with any third parties to raise any additional funds, whether through the sale of securities or otherwise, that we may need if we decide to consummate an initial Business Combination for consideration in excess of our available assets at the time of acquisition.If we elect to pursue the simultaneous acquisitions of several assets or closely related operating businesses at the same time, we could encounter difficulties in consummating all or a portion of such acquisitions due to a lack of adequate resources, including the inability of management to devote sufficient time to the due diligence investigation, negotiation and documentation of each acquisition.Furthermore, even if we complete the acquisition of more than one target business at the same time, we may be unable to integrate the operations of such target businesses. Overview of U.S. Retail and Real Estate Industries The retail industry is large and growing and comprises a significant component of the global and U.S. economies.We consider the retail industry to encompass a number of large and diverse sectors, including but not limited to:motor vehicle and parts dealers; furniture and home furnishings stores; electronics and appliance stores; building materials and garden equipment and supplies dealers; food and beverage stores; health and personal care stores; gasoline stations; clothing and accessories stores; sporting goods, hobby, book and music stores; general merchandise and department stores; electronic shopping and mail-order houses; and restaurants.According to the U.S. Census Bureau, retail businesses generated sales of $4.3 trillion in 2006, an average annual increase of 6.1% since 2004.Additionally, the U.S. Bureau of Economic Analysis reported that retail businesses represented $863billion, or 6.5% of total Gross Domestic Product, in 2006; an average annual increase of 5.1% since 2004.While potentially deteriorating U.S. domestic macroeconomic conditions pose a threat to the retail industry, we believe that relatively high employment levels, moderate inflation and declining interest rates as well as rising household disposable income will help consumers maintain confidence in the event of an economic slowdown. The U.S. real estate industry can be segmented into three broad sectors:commercial, residential and government.The commercial sector, where our efforts to target our initial Business Combination are focused, can be further segmented into several sub-sectors, including lodging and leisure, retail, multi-family, office, industrial and specialty.The Bureau of Economic Analysis of the U.S. Department of Commerce estimates the commercial real estate sector contributed approximately $1.6 trillion to 2006 GDP, which represented 12.3% of GDP and an annual increase of 6.8% since 2001.While each sub-sector has distinct characteristics, common factors generally include high fragmentation and a large percentage of private ownership. Market Opportunity Based on the current dynamics of the U.S. and global economies, we believe that significant opportunities exist for us to effect a Business Combination in any one or several of our targeted industries as companies begin 3 trading on a discounted valuation basis.Despite the current state of the credit markets, the prospects of effecting a Business Combination in the current market environment are extremely positive as we have approximately $400M of cash with which to invest in a target business. As discussed above, the current trends affecting the retail and real estate industries may result in increased mergers and acquisition activity in which we believe we are well positioned to participate.Our executive officers have previously developed and utilized an equity investment approach through their work at NRDC Equity Partners that we will use, along with other investment techniques, to identify and evaluate our initial Business Combination.This approach seeks to capitalize on the dynamic relationship between an operating business and its underlying real estate.The NRDC Equity Partners approach holds as a central tenet that operating businesses and the real estate that they own or lease have an inherent symbiotic relationship and that improving or enhancing either the operations or the real estate holdings of a business has a positive impact on the other and, in turn, on the aggregate value of the enterprise.The analytical techniques used to find such opportunities are a holistic method of investment research that simultaneously examines (a)the strength and prospects of the operating business, (b)the current and future value of the real estate underlying the operating business, and (c)the present relationship between the real estate and the operating business.NRDC then creates value by:(i)improving the operating business through the implementation of marketing, operational, growth and management strategies, and/or (ii)improving the dynamic between the operating business and its real estate, and/or (iii)enhancing, growing or repositioning the real estate underneath the operating business. We have identified the following sub-sectors as those which could benefit from our approach to realizing a company’s real estate platform value: • Lodging and Leisure:including hotels, resorts, casinos, restaurants. • Retail:including regional malls, “big box” shopping centers, neighborhood grocery-anchored shopping centers and other facilities where retail operations are located. • Industrial:including warehousing, distribution and other logistical facilities, manufacturing facilities. • Healthcare:including skilled nursing facilities, assisted living facilities, hospitals, medical office buildings and other facilities related to the delivery of health care services. We believe that we are well positioned to source potential acquisition opportunities throughout a variety of industries, including the retail and real estate marketplace.Our executive officers and directors have an average of over 30 years of experience acquiring, building, operating, advising and selling public and private companies.Our management also has developed long-standing market relationships throughout the industry that will also help us to attract high quality talent as well as to identify and evaluate acquisition opportunities. Effecting a Business Combination General We are not presently engaged in, and we will not engage in, any operations or activities other than seeking and evaluating potential target businesses until we complete a Business Combination.We intend to use cash derived from the proceeds of our Offering, the Private Placement and the co-investment, and may also use our capital stock, debt or a combination of these, in effecting a Business Combination.Although we intend to apply substantially all of the net proceeds of the Offering, the Private Placement and the co-investment generally toward effecting a Business Combination as described herein, the proceeds are not otherwise designated a more specific purpose.While we may seek to effect Business Combinations with more than one target business, it is likely that we will have the ability to initially complete only a single Business Combination, although this may entail the simultaneous acquisitions of several operating businesses. 4 We have not identified a target business. Subject to the limitation that a target business have a fair market value of at least 80% of the net amount in the Trust Account (exclusive of the underwriters’ deferred compensation, and interest earned on that amount, held in the Trust Account) at the time of the acquisition, we will have broad flexibility in identifying and selecting a prospective acquisition candidate, as long as it meets the criteria we describe in this section.If the net proceeds of the Offering and the Private Placement are insufficient for us to complete a Business Combination, because of the size of the Business Combination, or because we become obligated to convert a significant number of shares of our common stock from dissenting stockholders, we will need to seek additional financing through the issuance of equity or debt securities or other financing arrangements.We currently have no restrictions on our ability to raise additional funds through the sale of our equity or debt securities or through loans or other financing arrangements.However, no financing arrangements have been entered into or contemplated with any third parties to raise any additional funds, whether through the sale of securities or otherwise. Sources of target businesses We may identify a target business through our executive officers’ and directors’ current and previous business contacts or through our public relations and marketing efforts.Our executive officers and directors have long standing business relationships, have seats on the boards of various companies and are involved in several charitable organizations and industry associations in their respective fields.Our executive officers and directors have on average, over 30 years of professional experience.This breadth of experience, and tenure, may be a valuable basis with which to source business targets. In addition to leveraging our experience and relationships within our executive officers and directors we anticipate that target businesses may also be brought to our attention from various unaffiliated parties such as business brokers, private equity and venture capital firms, consultants, investment bankers, attorneys and accountants among other sources. Our executive officers have committed to spending a significant portion of their time on our business but are not required to devote any specific amount of time to our affairs.Our directors have no commitment to spend a specified amount of time in identifying or performing due diligence on potential target businesses.Our executive officers and directors believe that the relationships they have developed over their careers, in combination with the possible sources discussed above, will generate a number of potential target businesses that will warrant further investigation. We may pay fees or compensation to third parties for their efforts in introducing us to potential target businesses.Such payments are typically, although not always, calculated as a percentage of the dollar value of the transaction.We have not anticipated use of a particular percentage fee, but instead will seek to negotiate the smallest reasonable percentage fee consistent with the attractiveness of the opportunity and the alternatives, if any, that are then available to us.We may make such payments to entities we engage for this purpose or entities that approach us on an unsolicited basis.Payment of finders’ fees is customarily tied to completion of a transaction and certainly would be tied to a completed transaction in the case of an unsolicited proposal.Although it is possible that we may pay finders’ fees in the case of an uncompleted transaction, we consider this possibility to be remote.In no event will we pay our sponsor or any of our executive officers, directors or existing stockholders or any entity with which they are affiliated any finder’s fee or other compensation for services rendered to us prior to or in connection with the consummation of an initial Business Combination.In addition, neither our sponsor nor any of our executive officers, directors or existing stockholders will receive any finder’s fee, consulting fees, or any similar fees from any person or entity prior to or in connection with any Business Combination involving us other than any compensation or fees that may be received for any services provided following such Business Combination. Selection of a target business and structuring of a business combination Subject to the requirement that our initial Business Combination must be with one or more operating businesses whose fair market value is at least equal to 80% of the balance in the Trust Account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such acquisition, our management will have broad flexibility in identifying and selecting a prospective target business.In evaluating a prospective target 5 business, our management will conduct business, legal and accounting due diligence reviews and will consider, among other factors, the following: • financial condition and results of operation; • earnings and growth potential; • experience and skill of management and availability of additional personnel; • capital requirements; • competitive position; • stage of development; • regulatory environment of the industry; • lines of business in which the target business engages; • degree of current or potential market acceptance of the services; • costs associated with effecting the Business Combination. We expect that our due diligence review will encompass, among other things, meetings with incumbent management, inspection of facilities, as well as review of financial, operating, industry and other information derived from publicly available sources or which the target business will make available to us. We cannot predict the amount of time and costs required to identify and evaluate a target business and to structure and complete a Business Combination.Any costs incurred with respect to the identification and evaluation of a target business with which we do not complete a Business Combination will reduce the funds we have available to complete a Business Combination with another business. Fair market value of target business Our initial Business Combination must be with one or more operating businesses whose fair market value is at least equal to 80% of the balance in the Trust Account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such combination.The fair market value of such business or businesses will be determined by our board of directors based upon standards generally accepted by the financial community, such as actual and potential sales, earnings, cash flow, book value and the assumption of any indebtedness of the target. If our board of directors is not able to independently determine that the target business has a sufficient fair market value to meet the threshold criterion or if one of our executive officers, directors or existing stockholders is affiliated with that target business, we will obtain an opinion from an unaffiliated, independent investment banking firm which is a member of the Financial Industry Regulatory Authority (FINRA) with respect to the fair market value of the target business.In all other instances, we will have no obligation to obtain or provide our stockholders with a fairness opinion.Investment banking firms providing fairness opinions typically place limitations on the purposes for which the opinion may be used, and there can be no assurances that, as a result of such limitations or applicable law, stockholders will be entitled to rely on the opinion.We expect to require that any firm selected by us to provide a fairness opinion will adhere to general industry practice in stating the purposes for which its opinion may be used.If no opinion is obtained or if stockholders are not permitted to rely on the opinion, our stockholders will be relying solely on the judgment of our board of directors with respect to the determination of the fair market value of our initial Business Combination. 6 Probable lack of business diversification Our initial Business Combination must be with one or more target businesses whose fair market value is at least equal to 80% of the balance in the Trust Account (less the deferred underwriting discounts and commissions and taxes payable) at the time of such acquisition.We expect to consummate only a single Business Combination, although to satisfy the 80% test, we may need to consummate a simultaneous combination with more than one operating businesses at the same time.At the time of our initial Business Combination, we may not be able to acquire more than one target business because of various factors, including complex accounting or financial reporting issues.For example, in the proxy solicitation materials we distribute to our stockholders in connection with our initial Business Combination, we may need to present proforma financial statements reflecting the operations of several target businesses as if they had been combined historically.Consummating our initial Business Combination through more than one acquisition would likely result in increased costs as we would be required to conduct a due diligence investigation of more than one business and negotiate the terms of the acquisition with multiple sellers.A simultaneous combination with several target businesses also presents logistical issues such as the need to coordinate the timing of negotiations, proxy statement disclosure and closings.Our attempt to consummate our initial Business Combination in this manner would increase the chance that we would be unable to successfully consummate our initial Business Combination in a timely manner.In addition, if conditions to closings with respect to one or more of the target businesses are not satisfied, the fair market value of the business could fall below the required fair market value threshold of 80% of the balance in the Trust Account (less the deferred underwriting discounts and commissions and net of taxes payable).Furthermore, the success of a business formed through the combination of smaller businesses will depend on our ability to integrate disparate organizations and achieve expected synergies.See “Risk Factors—Any attempt to consummate more than one transaction as our initial Business Combination will make it more difficult to consummate our initial Business Combination.” Accordingly, while it is possible that we may attempt to consummate our initial Business Combination with more than one target business, we are more likely to choose a single target business if all other factors appear equal.This means that for an indefinite period of time, the prospects for our success may depend entirely on the future performance of a single business.Unlike other entities that have the resources to consummate Business Combinations with multiple entities in one or several industries, it is probable that we will not have the resources to diversify our operations and mitigate the risks of being in a single line of business.By consummating a Business Combination with only a single entity, our lack of diversification may: • subject us to negative economic, competitive, and regulatory developments, any or all of which may have a substantial adverse impact on the particular industry in which we operate after an initial Business Combination; and • cause us to depend on the marketing and sale of a single service or product or limited number of services or products; and • result in our dependency upon the performance of a single operating business. If we consummate an initial Business Combination structured as a merger in which the consideration is our stock, we would have a significant amount of cash available to make add-on acquisitions following our initial Business Combination.See “Risk Factors—We may only be able to consummate one Business Combination, which may cause us to be solely dependent on a single business and a limited number of services or products.” Management following a business combination While we expect that the members of our management will remain associated with us following a Business Combination, their continued association with us, and the positions they may assume in a combined company, will depend upon our evaluation of the target company’s management and the terms of the Business Combination.None of our management is obligated to remain associated with us following a Business Combination.In addition, we expect that we may employ at least some of the officers and other personnel in the target business and we may seek to recruit additional personnel to supplement the incumbent management.While we intend to closely scrutinize the management of a prospective target business when evaluating the desirability of effecting a Business Combination, we cannot assure you that our assessment of the target business’ management will prove to be correct.Moreover, 7 we cannot assure you that our officers and directors will have significant experience or knowledge relating to the operations of the particular target business.Furthermore, the future role of our officers and directors, if any, in the target business cannot presently be stated with any certainty.Our current management will only be able to remain with the combined company after the consummation of a Business Combination if they are able to negotiate and agree to mutually acceptable employment terms in connection with any such combination.While we expect that one or more of our directors will remain associated in some capacity with us following a Business Combination, it is unlikely that any of them will devote their full efforts to our affairs subsequent to a Business Combination. Use of Trust Funds To the extent that the funds in the Trust Account earn interest, we are permitted to use that interest for several purposes.We can use the interest from the funds in the Trust Account to provide working capital to enable us to fund our expenses, including the expenses associated with the pursuit of a Business Combination, up to an aggregate maximum of $2,700,000.The Company has agreed to pay up to $7,500 a month in total for office space and general and administrative services to NRDC Capital Management, LLC. NRDC Capital Management, LLC commenced providing these services commenced on the effective date of the Offering, October17, 2007 and will terminate upon the earlier of (i)the completion of the Business Combination, or (ii)the
